                         UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

M.S., a minor, by and through her mother, J.C.,
                                             )
                                             )
                      Plaintiffs,            )
                                             )
      vs.                                    )                  Case No. 17-cv-1280-EFM
                                             )
U.S.D. #266, MAIZE,                          )
                                             )
AND                                          )
                                             )
SEDGWICK COUNTY AREA EDUCATIONAL             )
SERVICES INTERLOCAL COOPERATIVE #618, )
and JOHN DOES 1 AND 2, OFFICIALS OF          )
SEDGWICK COUNTY AREA EDUCATIONAL             )
SERVICES INTERLOCAL COOPERATIVE #618, )
                                             )
                      Defendants.            )
____________________________________________)


   AGREED ORDER FOR IN CAMERA REVIEW OF AUDIO RECORDINGS

       This matter comes before the Court on Plaintiff’s motion for an order requiring

defendants to submit two recording devices to the Court for in camera review of the

audio recordings stored on one and to erase the other, and for such further relief as the

Court deems appropriate based on said review. The parties appear by and through their

counsel of record.

       WHEREUPON, the parties represent and the Court finds that:

              1.     On one occasion, Plaintiff sent her daughter, M.S., to school with a

              recording device hidden on her person. Plaintiff states that she took this
action because she feared that M.S. was being emotionally, verbally or

physically abused. This device was discovered and confiscated by school

personnel on November 27, 2017. On May 5, 2018, M.S. was found with

another recording device.

2.     The devices were confiscated by school personnel on and remain in

the possession of Defendant U.S.D. No. 266.

3.     Plaintiff has asked for the return of the recording devices.

4.     Plaintiff would like to listen to what is recorded on the device, which

was confiscated on November 27, 2017, to determine whether it contains

recordings that would constitute relevant evidence.

5.     Defendant U.S.D. No. 266 has declined Plaintiff’s request.

Defendant is unable to access the recordings on this device because it is

locked by means of a PIN number known to Plaintiff but unknown to

Defendants. The other device is not locked by a pin number, but

Defendants have not accessed the recordings on that device. Defendant is

concerned that recordings picked up by the devices may contain personally

identifiable information regarding students other than M.S. of a character

protected by the Family Educational Rights and Privacy Act (FERPA), and

that the return of the recordings to Plaintiff would violate FERPA and/or

invade the privacy rights of other students and/or school staff. See, 20

U.S.C. § 1232g; 34 C.F.R. § 99.3 (definitions of “education records,”
“personally identifiable information” and “disclosure”); K.S.A. 21-

6104(a)(4). Defendants further assert that even if the recordings do not

contain information protected by law, they should be given the same access

to recordings of events that took place at school as is given to Plaintiff.

6.      The parties agree, subject to the Court’s approval of this order, that

the Court should undertake an in camera review of the recordings

contained on the device confiscated on November 27, 2017 to determine

whether their disclosure to Plaintiff or others would violate FERPA and/or

the common law privacy rights of students other than M.S. and their

parents, or school staff, or may violate said laws. The parties request that

the Court erase the recordings on the device that was confiscated on May 5,

2018.

7.      If the Court concludes that the return of the November 27, 2017

recording device to Plaintiff will not violate the privacy rights of other

students or staff, and/or expose Defendants to a claim that they have

violated FERPA, the Court should arrange for the preparation of a

transcript of all of the recordings on the November 27, 2017 device, to be

provided to defense counsel and Plaintiff’s counsel, who will share the

transcription cost on a 50-50 basis. Upon the completion of the

transcript(s), the recording device may be returned to Plaintiff’s counsel.

The May 5, 2018 recording device may be returned to Plaintiff once the
            Court has erased its contents.

            8.     If, upon completing a review of the November 27, 2017 recording

            device, the Court concludes that the disclosure of the recordings to others

            may violate FERPA or the common law privacy rights of students other

            than M.S. and their parents, the Court will schedule this matter for a brief

            hearing to share the Court’s concerns and hear from the parties regarding

            their recommendations for further handling.

            9.     Defendants shall mail the recording devices to the Court to arrive

            within one week of the entry of this order.

            10.    Plaintiff’s counsel shall email the PIN number of the recording

            device to the Court clerk within one week of the entry of this order.



                                         s/ James P. O’Hara
                                        James P. O’Hara
                                        United States Magistrate Judge
Approved:

 s/ Samara N. Klein
Samara N. Klein, #78710
9229 Ward Parkway, Suite 370
Kansas City, MO 64111
Telephone: (816) 523-4667
Email: sklein@sklein-law.com
Attorneys for Plaintiff



s/ Connor Sears           ,
Connor Sears, #
SHOOK, HARDY & BACON, L.L.P.
2555 Grand Blvd
Kansas City, MO 64108
Telephone: (816) 559-2044
Email: csears@shb.com
Attorneys for Plaintiff

 s/ Brooks Severson
Brooks Severson, #22037
Fleeson, Gooing, Coulson & Kitch, L.L.C.
301 N. Main, Ste. 1900
Wichita, Kansas 67202
Telephone: (316) 267-7361
Email: bseverson@fleeson.com
Attorneys for Defendant USD #266 Maize

 s/ Sarah J. Loquist
Sarah J. Loquist, #18225
SCAESIC #618
620 Industrial Road, P.O. Box 760
Goddard, KS 67052
Telephone: (316) 708-8346
Email: sarah@loquist.com
Attorneys for Defendant
SCAESIC #618
